Citation Nr: 1123920	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to December 7, 2005 for the grant of service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1977.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above-referenced RO.


FINDINGS OF FACT

1.  An original claim for service connection for paranoid schizophrenia was filed in May 1977 and denied by the RO in a June 1977 rating decision.  This decision was not appealed.

2.  A subsequent claim for service connection for paranoid schizophrenia was denied by the RO in August 1980 and not appealed.

3.  No further claim for service connection for paranoid schizophrenia was received at the RO from the Veteran until On December 7, 2005.  

4.  In December 2007, the Board granted service connection for paranoid schizophrenia on the basis that new and material evidence sufficient to reopen the previously denied issue had been received.  

5.  A March 2008 rating decision effectuated the Board decision and assigned a 100 percent disability rating, effective December 7, 2005, the date of receipt of the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1977 and August 1980 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The criteria for an effective date earlier than December 7, 2005, for the grant of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400(q)(ii) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a May 2009 letter, the RO informed the Veteran of its duty to assist him in substantiating his earlier effective date claim under the VCAA, and the effect of this duty upon his claim.  This letter specifically informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Moreover, throughout the course of this appeal, the Veteran, has submitted statements addressing the issue of when entitlement to service connection for paranoid schizophrenia arose and he provided relevant documents in support of the effective date aspect of his claim.  Thus, he has demonstrated actual knowledge of what he needed to show to establish entitlement to the benefit sought.  

Any timing defect of the May 2009 correspondence was cured by the RO's subsequent readjudication of the Veteran's earlier effective date claim and issuance of a statement of the case in April 2010.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In any event, the Veteran's current appeal for an earlier effective date for the grant of service connection for paranoid schizophrenia represents a "downstream" issue of the originally-adjudicated claim for service connection for this psychiatric disability.  Accordingly, no further VCAA notice is required in the current "downstream" issue appeal.  Dingess, supra.  

Moreover, the Board finds that VA has also fulfilled its duty to assist the Veteran in developing his claim.  As noted, the only issue for consideration is whether the Veteran is entitled to an earlier effective date for the grant of service connection for paranoid schizophrenia.  He has identified no records that would be relevant in substantiating that element of his claim.  

A current VA examination would provide no useful information as to whether an earlier effective date for the grant of service connection for paranoid schizophrenia is warranted.  As such, VA has no further duty to assist the Veteran in developing this claim.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In reaching this conclusion, the Board notes that, in July 2010, the Veteran's accredited and designated representative, Disabled American Veterans (DAV), submitted a VA Form 646 prior to certification of the Veteran's appeal to the Board.  The Board acknowledges that an informal hearing brief from the representative is not of record.  See 38 C.F.R. § 20.600 (which stipulates that the Veteran has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person).  Importantly, VA's appeals tracking data base, VACOLS (Veterans Appeals Control and Locator System) indicates that the Veteran's representative had the opportunity to review the Veteran's claims file during a 2-week period in August 2010.  At the conclusion of that time period, the representative submitted additional medical evidence in support of a motion for advancement on the docket (AOD), which was subsequently denied in May 2011.  However, the representative did not provide an informal hearing brief.

Under the circumstances, the Board believes that the Veteran's representative has been provided ample time and opportunity to complete an informal hearing brief in accordance with VA procedures.  Accordingly, the Board will proceed with a decision in this case.

Law and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  For disability compensation stemming from direct service connection, the effective date will be the day following separation from active service or date entitlement arose if claim is received within 1 year of separation from active service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

This case, however, is governed by criteria pertinent to effective dates for reopened claims.  Because service connection was granted for paranoid schizophrenia on the basis of new and material evidence received after a prior final denial, the effective date would be the latter of the date of the reopened claim or the date entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2010).  

Here, service connection was ultimately granted based on the Veteran's specific request to reopen his claim received on December 7, 2005.  Upon careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against an effective date earlier than December 7, 2005, for the following reasons.  

The Veteran's claim for service connection for paranoid schizophrenia was denied by the RO in June 1977, and again in August 1980.  He was notified of the denials, but did not thereafter state or imply an intent to appeal the decisions.  These decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

The Veteran did not thereafter file a claim to reopen this issue until December 7, 2005.  In December 2007, the Board granted service connection for paranoid schizophrenia.  In so doing, the Board concluded that new and material evidence had been submitted and that there was a basis for allowance.  In a March 2008 rating decision, the RO effectuated this decision, assigning a 100 percent disability rating, effective December 5, 2007, the date of receipt of the Veteran's reopened claim.  

The Veteran disagreed with the effective date assigned and contends that that the effective date for service connection for his paranoid schizophrenia should date back to 1977, when he filed his original claim for service connection.  He argues that he was essentially incapacitated due to mental illness at the time that the 1977 and 1980 rating decisions were issued and that he was thus not able to file an appeal.  Specifically he maintains that he was not in the right state of mind at the conclusion of either claim and that his condition was in fact so bad that he could not comprehend what steps to take in order to appeal or pursue his claim.  

The Board notes that the Federal Circuit has held that filing deadlines can be equitably tolled where a veteran is able to show that the failure to file was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making, or incapable of handling his own affairs or unable to function in society.  Barrett v. Principi (Barrett III), 466 F.3d 1035 (Fed. Cir. 2006).  

Here, the record does in fact show that the Veteran was hospitalized briefly in January 1977 due to mental illness, suggesting a brief period of incapacity.  However this period of hospitalization occurred during his military service and prior to the filing of his claim.  Moreover, post-service treatment records show that by the time the Veteran filed his claim in May 1977, he was considered to be in remission with symptoms well controlled by medical regimen.  An entry dated in December 1981, shows he was doing well and coping with independent living and responsibilities.  The remaining records dated between 1981 and 1983 consistently show his psychiatric symptoms were generally improved on medication and that there is no indication that he was found to be incompetent at any time.  
In this case there is simply no evidence to show that the Veteran's mental illness rendered him incapable of forming rational thoughts, making deliberate decisions, handling his own affairs or functioning in society for the entire one year period in which he had to appeal the June 1977 and August 1980 decisions.  Barrett supra.  Nor has he submitted competent medical evidence showing that he was mentally incapable of filing an appeal during the entire year subsequent to either decision.  Claiborne v. Nicholson, 19 Vet. App. 181, 184 (2005) (the Veteran holds the burden of submitting competent medical evidence showing that he was mentally incapable of filing an appeal with regard to the prior decision).  Indeed, in McCreary v. Nicholson, 19 Vet. App. 324 (2005), the Court declared, "[m]erely establishing mental incapacity, no matter how severe, is not sufficient for equitably tolling the judicial-appeal period."  Accordingly, the Board does not have a basis for finding that the Veteran was not able to file an appeal of the June 1977 and August 1980 decisions within the applicable one year time frame.

In light of the foregoing, the Board finds that the Veteran has not met his burden of showing that he was mentally incompetent to appeal the prior adverse decisions, and that the preponderance of the evidence is against a finding that equitable tolling of the appellate limitations period is appropriate.  As such, the prior decisions regarding paranoid schizophrenia in this case are final.

Further, the Board acknowledges that, in an April 2008 statement, the Veteran requested that VA "review . . . [his] records for a CUE."  Significantly, however, as the Veteran did not specify which prior final rating action was the subject of clear and unmistakable error and indeed as he did not provide specific argument as to the basis for a finding of clear and unmistakable error in either of the prior final RO decisions, the Board concludes that no further discussion of a clear and unmistakable error claim is necessary at this time.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999) & Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (which stipulate that CUE is a very specific and rare kind of error-the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See also Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995); & Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (mere disagreement with the manner in which the facts were weighed or evaluated does not constitute CUE).  

Applying the relevant law and regulations cited above to the facts of this case, the Board finds that, because the June 1977 and August 1980 denials are final and not subject to CUE, the claims upon which those decisions were based cannot serve as the basis for assignment of an effective date for a subsequent award of service connection.  As the currently assigned effective date of December 7, 2005 represents the earliest date of the RO's receipt of notice of the Veteran's most recent intent to reopen his paranoid schizophrenia claim (following the last final denial), there simply is no legal authority to assign an earlier effective date.  [As indicated above, the effective date of a reopened claim is the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2010).]  

With all due respect for the Veteran's belief in the validity of his claim, and after considering the totality of the evidence of record (including his contentions), the Board must find against the issue on appeal.  The Board is constrained by the law and regulations described above governing the establishment of effective dates for the award of compensation.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).  As discussed herein, the preponderance of the evidence weighs against the Veteran's earlier effective date claim, and his appeal of this issue must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An effective date prior to December 7, 2005, for the grant of service connection for paranoid schizophrenia is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


